Citation Nr: 0943388	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right eye disability, 
to include partial blindness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Houston, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a right eye condition.

This issue has twice previously been before the Board.  In 
July 2008, the claim was remanded to the Appeals Management 
Center (AMC) in Washington, DC, for additional evidentiary 
development.  The Board again remanded the claim in June 2009 
for full compliance with the prior remand order.  The appeal 
has now been returned to the Board for further consideration.

The Veteran testified at a June 2008 hearing held before the 
undersigned Veterans Law Judge via videoconference from the 
RO.  A transcript of that hearing is associated with the 
claims file.


FINDING OF FACT

Current right eye vision impairment is the result of 
refractive error, and is not attributable to any disease or 
injury incurred in or aggravated by active duty service.


CONCLUSION OF LAW

The criteria for service connection of a right eye 
disability, to include partial blindness, have not been met.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, afforded the 
appellant physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  The Veteran was asked to supply additional 
information to allow VA to further assist him in developing 
for evidence of in-service injury, but he has not replied.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Both sensorineural hearing loss (as an organic disease of the 
nervous system) and degenerative joint disease are listed 
chronic diseases for purposes of presumptive service 
connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is 
one year following separation from service.  38 C.F.R. 
§ 3.307(a)(3).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran has alleged that, while in service, he was in a 
fight and was stabbed or struck in the head, damaging his 
vision.  He can remember no details of the fight or his 
injuries because the head injury caused memory loss.

A review of service medical records reveals no treatment for 
or complaints of any eye or head injuries.  On entry physical 
in March 1979, vision was 20/20 bilaterally.  In December 
1980, the Veteran did report head and jaw pain, but he denied 
any injury or trauma.  A headache was diagnosed.    No 
separation examination is of record, but at a quadrennial 
examination in March 1983, approximately six moths after 
separation, vision was 20/30 on the right and 20/20 on the 
left.  The examiner reported slightly defective right eye 
vision.  The subjective report of history associated with 
that examination makes no mention of nay eye or head injury.  
On an August 1984 Texas Army National Guard enlistment 
examination, however, a five centimeter, well healed suture 
line was noted on the left forehead.  Vision at that time was 
20/25 bilaterally.

VA treatment records show a continuing diagnosis of 
refractive error.  The Veteran wears glasses to correct this.  
He also has dry eyes, and uses drops for lubrication 
beginning in September 2004.

At the June 2008 Board hearing, the Veteran stated that his 
first night overseas, he got into a fight.  He was told his 
"eye was out," but he could remember nothing else.  He was 
at Rhein-Main air base at the time.  He was given an ointment 
and drops for his swollen eye and kept overnight in the 
hospital.  When he was informed of defective vision in the 
right eye around the time of his discharge, he said doctors 
told him he had been stabbed in the eye.  He did not remember 
such an incident.  He first sought treatment for vision 
problems, and was prescribed glasses, in the 1990's.  He 
still has trouble seeing at night or in dim light.

A VA eye examination was conducted in August 2008; the claims 
file was reviewed in conjunction with the examination.  The 
Veteran complained of watering eyes and difficulty seeing at 
night.  He alleged he was stabbed in the right eye during 
service in December 1979, but he does not recall details due 
to amnesia.  Visual acuity was 20/30 on the right, and 20/40 
on the left.  There was bilateral meibomian gland 
dysfunction; this gland supplies an oily film which 
lubricates the eyeball and prevents evaporation of the tear 
film.  The tear film was mildly depleted in both eyes.  A 
choroidal nevus was identified in the right eye.  The 
examiner diagnosed presbyopia/refractive error, meibomian 
gland dysfunction/dry eyes, and right eye choroidal nevus.  
The examiner opined that the claimed right eye visual 
impairment was due to a refractive error, and not to an 
injury as alleged by the Veteran.  She found no evidence of 
in-service treatment for an eye or head injury, although she 
did note a suture line on the left forehead reported in one 
service treatment record.  The doctor stated it would require 
speculation to determine if that caused any loss of right eye 
vision.

In August 2009, the National Personnel Records Center (NPRC) 
certified that a search of clinical (hospital in-patient) 
records from the Rhein-Main Air Force Base hospital shows no 
remarks regarding treatment of the Veteran for a right eye 
injury in December 1979.

The evidence of record does not support a finding of any in-
service injury to the right eye or head.  Service treatment 
records reflect none, and in fact show that if such an injury 
occurred, it was after the Veteran's discharge in September 
1982.  There is no indication of a head wound on the March 
1983 examination, but a suture line is noted in August 1984.  
The Veteran has been asked to supply additional details 
regarding his allegations, but he can recall none.  Physical 
examination reveals no evidence of damage to the eye or 
residuals of trauma.  The Veteran did not sustain any in-
service injury of the eye.

Further, while there was a decrease in visual acuity in 
service and a current disability is shown, all doctors agree 
that the Veteran's visual disability is a refractive error.  
This is not considered to be a service connectable disease or 
disability as a matter of law.  38 C.F.R. § 3.303(c).  

There is no finding or complaint of dry eyes in service or 
for many years after.  No provider has opined that any 
currently diagnosed right eye disability is related to 
service, and continuity of symptoms is not established by lay 
or medical evidence.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
right eye disability, to include partial blindness, is not 
warranted.


ORDER

Service connection for a right eye disability, to include 
partial blindness, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


